Examinados los autos, analizada cuidadosamente la prueba recibida y estudiadas las cuestiones legales planteadas por las partes, el Tribunal concluye que:
Primero: Los peticionarios no han probado que entrega-ron al Secretario de Estado el día 28 de agosto de 1960 ni en ninguna otra fecha, 263 peticiones de inscripción identifi-cadas final y definitivamente, por ellos o por el Secretario, como pertenecientes en su totalidad al precinto electoral de Ceiba. Por el contrario, la prueba demuestra que en la mencionada fecha los peticionarios entregaron 263 peticiones que tentativamente se asignaron al precinto electoral de Ceiba, pero que luego del cotejo final de dichas peticiones que *4por mandato de ley debe realizar el Secretario, resultó que diez de ellas pertenecían a otros precintos, habiendo hecho el Secretario las adjudicaciones correspondientes y reducién-dose el total perteneciente al precinto electoral de Ceiba a 253 peticiones. De éstas, el Secretario eliminó 18 peticiones sobre las que no hay controversia entre las partes.
Segundo: Existe en relación al precinto electoral de Río Piedras II un grupo de peticiones donde los firmantes, junto a los otros datos requeridos por ley, hicieron constar, bajo juramento, su nombre completo, y otro grupo donde hicieron constar también bajo juramento y en el apartado asignado a la dirección actual (información que la ley no exige) el nombre de un barrio, aunque en ninguno de los dos casos se afirma que tal es la información que aparece en sus ins-cripciones como electores. El Secretario de Estado tiene el deber de cotejar esas peticiones en las listas específicas a que se refiere la información ofrecida por los firmantes y en ninguna otras, y no puede rechazar dichas peticiones sin hacer ese cotejo y por el sólo hecho de que los firmantes no hubiesen expresado afirmativamente que esa es la informa-ción que aparece en sus inscripciones como electores.
En vista de todo lo anterior, el Tribunal resuelve:
a. Que en cuanto al precinto electoral de Ceiba procede declarar, como por la presente se declara, sin lugar la soli-citud de los peticionarios;
b. Que procede ordenar, como por la presente ordena, al Secretario de Estado que coteje los grupos de peticiones del precinto electoral de Río Piedras II mencionados en el Apar-tado Segundo de esta sentencia con las listas pertinentes y de acuerdo con la información ofrecida bajo juramento por los firmantes de las mencionadas peticiones, y que informe al Tribunal, dentro de un plazo improrrogable de 24 horas, el número de dichas peticiones que cumplen con los requisitos de ley y si la lista de candidatos del Partido Acción Cristiana para el precinto electoral de Río Piedras II ha sido o no cer-tificada luego de dicho cotejo;
*5c. Que en vista de las circunstancias de este caso, resulta completamente innecesario resolver, antes de conocerse el mencionado informe del Secretario de Estado sobre el pre-cinto electoral de Río Piedras II, si el Secretario actuó o no legalmente al rechazar otros grupos de peticiones pertene-cientes a dicho precinto por haberse omitido en ellas los datos sobre la edad o el color de los firmantes, y el Tribunal reserva su jurisdicción sobre el caso para si, una vez recibido el informe del Secretario de Estado, fuere necesario resolver tales cuestiones.
d. Se ordena al Secretario del Tribunal entregar al Secre-tario de Estado, junto a esta orden, los grupos de peticiones mencionados en el Apartado Segundo de esta sentencia.
Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente.
Los Jueces Asociados señores Pérez Pimentel y Saldaña disienten en cuanto al extremo de esta sentencia que ordena al Secretario de Estado cotejar el grupo de peticiones del precinto de Río Piedras II en las cuales se omitió consig-nar el nombre del barrio en que aparece inscrito el elector peticionario.
Los Jueces Asociados señores Hernández Matos y Santana Becerra disienten en cuanto al extremo de esta senten-cia que declara sin lugar la solicitud de mandamus referente al precinto de Ceiba por entender que de acuerdo con la prueba presentada debió ordenarse al Secretario de Estado certificar los candidatos del Partido Acción Cristiana para dicho precinto.